On the Merits.
O’NIELL, J.
Defendant appeals from a judgment allowing plaintiff compensation, under the Employers’ Liability Act, for the death of her husband.
Her suit was dismissed on an exception of no cause of action after it had been heard on its merits. On appeal, the judgment was reversed, the exception overruled, and the case *329remanded for a decision on its merits. Haddad v. Commercial Motor Truck Co., 146 La. 897, 84 South. 197, 9 A. L. R. 1380.
The only proposition that was decided on the former appeal was that the business in which the defendant was engaged, and in the course of which plaintiff’s husband was performing services arising out of and incidental to his employment at the time of the alleged accident, was a hazardous business or occupation, defined in subdivision (a) of paragraph 2 of section 1 of the Employers’ Liability Act, Act 20 of 1914, as “the installation, repair, erection, removal or operation of * * * engines and other forms of machinery.”. The ruling was that the business or occupation of handling, selling, operating and delivering motor trucks was such hazardous occupation or business.
Plaintiff avers that her husband’s death was caused by his falling from a motor truck and being run over or struck by a wheel of the truck. Defendant contends that the man’s death was not caused by an accident but was the result of a physical ailment with which he was afflicted before the alleged accident.
The only question presented on this appeal is. whether the evidence warrants the conclusion that plaintiff’s husband’s death was the result of an accident. The word “accident” is defined in section 38 of the Act 20 of 1914 as “an unexpected or unforeseen event happening suddenly or violently, with or without human fault, and producing at the time objective symptoms of an injury.”
It is not disputed that plaintiff’s husband was, immediately before his death, driving a motor truck belonging to defendant, afid that the service which he was then performing arose out of and was incidental to his employment in the course of defendant’s trade, business or occupation. No one witnessed the man’s death or the occurrences immediately preceding it. He was found dead in the road, about 80 feet in front of the motor truck, which had stopped against the stump of a tree by the roadside. The man who found the dead body in the road notified the coroner, who, with the sheriff and clerk of court, went immediately to the scene. On examination of the body, they found marks indicating that the man had been run over or struck by a wheel of the motor truck. They found that the truck was yet in gear, showing that it had been stopped by coming in con-táct with the stump. They found marks'on the dirt embankment beside the road, showing where the wheels of the truck had struck and skidded. They also found an impression in the embankment, which ‘ they concluded was caused by the body of the man being jammed against the embankment. They concluded, therefore, that the man had lost control of the motor truck, had fallen from the seat, and had been run over or jammed against the embankment. They concluded that he had not been killed instantly but had walked from the place where he had fallen to the place where his body was found. They then looked for the cause of his having, as they supposed, lost control of his steering wheel; and they found a small sack of tobacco, cigarette paper and a match on the floor in front of the driver’s seat in the motor truck. From these circumstances, the. coroner, sheriff and clerk of court came to the conclusion that the man had undertaken to roll a cigarette while he was driving the motor truck and had thereby lost control of his steering wheel. The coroner was so convinced of the correctness of his theory as to the cause of the man's death that he made his report accordingly, deeming an autopsy unnecessary. The body was taken to an undertaker’s establishment, where it was embalmed and prepared for burial. The widow, father and two other relations of the deceased viewed the body at the undertaker’s establishment, and testified that they saw marks indicating that the man had been run over or struck by the wheel of the motor truck.
*331The death occurred on Saturday. The corpse was sent from the undertaker’s establishment to the residence of the father of the deceased the next day, Sunday morning, and remained there until Monday morning, when it was returned to the undertaker’s establishment, at the request of three surgeons or physicians who were then employed to make an autopsy by the indemnity company that will bear the loss if defendant be condemned to pay compensation in this case. The three physicians or surgeons testified that they found only three external marks .of injury on the body, a slight bruise on the chin, another on the chest, and a larger bruise on the hip, none of which bruises, they testified, could have caused death or even serious injury. They testified that, when they cut open the body, they were surprised to find what they described as a tumor mass, about 4 inches in diameter and 5 or 6 inches in length, showing that a cancer had been growing from the right lobe of the liver, and that the growth had ruptured at its upper end. They expressed the opinion that the tumor had reached such an advanced stage of development that it might have ruptured without any act of violence, extraordinary exertion or other external cause — in fact, that such a tumor could have ruptured while the victim was lying quietly in bed. They testified that the rupture of such a tumor would cause the victim to faint and that the hemorrhage would cause death, which might result very quickly.
Prom this expert testimony, defendant has advanced the theory that the tumor burst merely because it had reached that stage of development at which nature demanded that it should burst, without external cause, and that the man fainted and fell from the motor truck, and that his death was the result of internal hemorrhage.
Against that theory is the uncontradicted evidence that the man appeared to be in good health when he was last seen alive. He was 27 years of age, was doing manual labor, working as a.mechanic’s assistant, and had not consulted a doctor during the last 17 years. No one had suspected his having a malignant growth until the doctors found the tumor mass in the dead body, on the second day after it had been .embalmed.
However plausible may be the theory which defendant has evolved from the expert testimony in this case, it is far more probable that the man’s death resulted from the automobile accident than that the accident resulted from a natural death. It is quite probable that the accident would not have caused death if the man had not been afflicted with a tumor. The fact, however, that he was afflicted with a fatal disease would not interfere with the widow’s right to compensation for an accident which, because of the disease, superinduced immediate death, Behan v. John B. Honor Co., 143 La. 348, 78 South. 589, L. R. A. 1918F, 862.
The judgment appealed from is affirmed, at appellant’s cost.
PROVOSTX, J., dissents.